          Case 3:20-cv-00604-SRU Document 30 Filed 08/28/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

  GRAND APIZZA SHORELINE, INC.
                                                                 Case No.: 3:20-cv-00604-SRU
          Plaintiff,

  v.

  AJ'S APJZZA, LLC d/b/a GRAND APIZZA
  DEEP RIVER

          Defendant.                                             AugusQi 2020

                         STIPULATED DISMISSAL WITH PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41 (a)( 1)(A)(ii), the parties jointly dismiss all

  claims and counterclaims with prejudice, with each party to bear its own costs and attorneys'

 fees.

   PLAINTIFF GRAND APIZZA                            DEFENDANT AJ'S APIZZA, LLC
   SHORELINE, INC.



 '72-- -·;r;f2-- - - -
.r1-'atima Lahnin                                   David C. Pite
   Federal Bar No. ct24096                          Federal Bar No. ct03495
   Damian K. Gunningsmith                           Pite Law Office LLC
   Federal Bar No. ct29430                          1948 Chapel Street
   Carmody Torrance Sandak                          New Haven, CT 06515
   & Hennessey LLP                                  Tel.: (203) 782-0503
   195 Church Street                                Fax: (203) 389-8344
   P.O. Box I 950                                   E-mail: pite@snet.net
   New Haven, CT 06509-1950
   Tel.: (203) 777-5501
   Fax: (203) 784-3199
   E-mail: flahnin@carmodylaw.com
   E-mail: dgunningsmith@carmodylaw.com




 {N570394S}
